EXHIBIT (10)I

 

INDEMNIFICATION AGREEMENT

 

AGREEMENT, effective as of                           ,         , between Ecolab
Inc., a Delaware corporation (the “Company”), and
                                     (the “Director”), a director of the
Company;

 

WHEREAS, in recognition of Director’s need for substantial protection against
personal liability in order to enhance Director’s service to the Company in an
effective manner and Director’s reliance on the provisions of the By - Laws
requiring indemnification of the Director under certain circumstances, and in
part to provide Director with specific contractual assurance that the protection
promised by such By - Laws will be available to Director (regardless of, among
other things, any amendment to or revocation of such By - Laws or any change in
the composition of the Company’s Board of Directors or acquisition transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of and the advancing of expenses to Director to the full
extent (whether partial or complete) permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained, for the continued
coverage of Director under the Company’s directors’ and officers’ liability
insurance policies.

 

NOW THEREFORE, in consideration of the premises and of Director agreeing to
serve or continuing to serve the Company directly or, at its request, with
another enterprise, and intending to be legally bound hereby, the parties hereto
agree as follows:

 

1.             Basic Indemnification Arrangement.

 

(a)           In the event Director was, is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Director to the fullest extent
permitted by law as soon as practicable but in any event no later than 30 days
after written demand is presented to the Company, against any and all Expenses,
judgments, fines, penalties and amounts paid in settlement of such Claim. If so
requested by Director, the Company shall advance (within ten business days of
such written request) any and all Expenses to Director (an “Expense Advance”). 
Notwithstanding anything in this Agreement to the contrary, and except as
provided in Section 3, prior to a Change in Control Director shall not be
entitled to indemnification pursuant to this Agreement in connection with any
Claim initiated by Director against the Company or any director or officer of
the Company unless the Company has joined in or consented to the initiation of
such Claim.

 

(b)           Notwithstanding the foregoing, (i) the obligations of the Company
under Section 1(a) shall be subject to the condition that the Reviewing Party
shall not have determined (in a written opinion, in any case in which the
special independent counsel referred to in Section 2 hereof is involved) that
Director would not be permitted to be

 

--------------------------------------------------------------------------------


 

indemnified under applicable law, and (ii) the obligation of the Company to make
an Expense Advance pursuant to Section 1(a) shall be subject to the condition
that, if, when and to the extent that the Reviewing Party determines that
Director would not be permitted to be so indemnified under applicable law, the
Company shall be entitled to be reimbursed by Director (who hereby agrees to
reimburse the Company) for all such amounts theretofore paid; provided, however,
that if Director has commenced legal proceedings in a court of competent
jurisdiction to secure a determination that Director should be indemnified under
applicable law, any determination made by the Reviewing Party that Director
would not be permitted to be indemnified under applicable law shall not be
binding and Director shall not be required to reimburse the Company for any
Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal there from have been exhausted or
lapsed).  If there has not been a Change in Control, the Reviewing Party shall
be selected by the Board of Directors, and if there has been such a Change in
Control, the Reviewing Party shall be the special independent counsel referred
to in Section 2 hereof. If there has been no determination by the Reviewing
Party or if the Reviewing Party determines that Director substantively would not
be permitted to be indemnified in whole or in part under applicable law,
Director shall have the right to commence litigation in any court in the states
of Minnesota or Delaware having subject matter jurisdiction thereof and in which
venue is proper seeking an initial determination by the court or challenging any
such determination by the Reviewing Party or any aspect thereof, and the Company
hereby consents to service of process and to appear in any such proceeding.  Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and Director.

 

2.             Change in Control.

 

The Company agrees that if there is a Change in Control of the Company, then
with respect to all matters thereafter arising concerning the rights of Director
to indemnity payments and Expense Advances under this Agreement or any other
agreement or Company By - Law now or hereafter in effect relating to Claims for
Indemnifiable Events, the Company shall seek legal advice only from special
independent counsel selected by Director and approved by the Company (which
approval shall not be unreasonably withheld), and who has not otherwise
performed services for the Company within the last five years (other than in
connection with such matters) or Director.  Such counsel, among other things,
shall render its written opinion to the Company and Director as to whether and
to what extent the Director would be permitted to be indemnified under
applicable law.  The Company agrees to pay the reasonable fees of the special,
independent counsel referred to above and to fully indemnify such counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

 

2

--------------------------------------------------------------------------------


 

3.             Indemnification for Additional Expenses.

 

The Company shall indemnify Director against any and all expenses (including
attorneys’ fees) and, if requested by Director, shall (within ten business days
of such written request) advance such expenses to Director, which are incurred
by Director in connection with any claim asserted against or action brought by
Director for (i) indemnification or advance payment of Expenses by the Company
under this Agreement or any other agreement or Company By-Law now or hereafter
in effect relating to Claims for Indemnifiable Events and/or (ii) recovery under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Director ultimately is determined to be entitled
to such indemnification, advance expense payment or insurance recovery, as the
case may be.

 

4.             Partial Indemnity, Etc.

 

If Director is entitled under any provision of this Agreement to indemnification
by the Company of some or a portion of the Expenses, judgments, fines, penalties
and amounts paid in settlement of a Claim but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Director for the
portion thereof to which Director is entitled.  Moreover, notwithstanding any
other provision of this Agreement, to the extent that Director has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to an Indemnifiable Event or in defense of any issue or
matter therein, including dismissal without prejudice, Director shall be
indemnified against all Expenses incurred in connection therewith.  In
connection with any determination by the Reviewing Party or otherwise as to
whether Director is entitled to be indemnified hereunder the burden of proof
shall be on the Company to establish that Director is not so entitled.

 

5.             No Presumption.

 

For purposes of this Agreement, the termination of any action, suit or
proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Director did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.

 

6.             Non - exclusivity, Etc.

 

The rights of the Director hereunder shall be in addition to any other rights
Director may have under the Company’s By - Laws or the Delaware General
Corporation Law or otherwise.  To the extent that a change in the Delaware
General Corporation Law (whether by statute or judicial decision), or the
Company’s By - Laws, permits greater indemnification by agreement than would be
afforded currently under the Company’s By - Laws and this

 

3

--------------------------------------------------------------------------------


 

Agreement, it is the intent of the parties hereto that Director shall enjoy by
this Agreement the greater benefits so afforded by such change.

 

7.             Liability Insurance.

 

To the extent the Company maintains an insurance policy or policies providing
directors’ and officers’ liability insurance, Director shall be covered by such
policy or policies, in accordance with its or their terms, to the maximum extent
of the coverage available for any Company director.

 

8.             Certain Definitions:

 

(a)           Change in Control:  For purposes of this  Agreement, a “Change in
Control” shall be deemed to have occurred if at any time any of the following
events shall occur:

 

(i)  any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company), is or becomes the “beneficial owner”
(as defined in Rule 13d - 3 under the Exchange Act), directly or indirectly of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities, other than in a transaction
arranged or approved by the Board of Directors of the Company (the “Board”)
prior to its occurrence; provided, however, that if any such person shall become
the beneficial owner, directly or indirectly, of securities of the Company
representing 34% or more of the combined voting power of the Company’s then
outstanding securities, a Change in Control shall be deemed to occur whether or
not any or all of such beneficial ownership is obtained in a transaction
arranged or approved by the Board prior to its occurrence, and other than in a
transaction in which such person shall have executed a written agreement with
the Company (and approved by the Board) on or prior to the date on which such
person becomes the beneficial owner of 25% or more of the combined voting power
of the Company’s then outstanding securities, which agreement imposes one or
more limitations on the amount of such person’s beneficial ownership of shares
of Common Stock (“Shareholder Agreement”), if, and so long as, such Shareholder
Agreement (or any amendment thereto approved by the Board provided that no such
amendment shall cure any prior breach of such Agreement or any amendment
thereto) continues to be binding on such person and such person is in compliance
(as determined by the Board in its discretion) with the terms of such
Shareholder Agreement (including such amendment); provided, however, that if any
such person shall become the beneficial owner directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then

 

4

--------------------------------------------------------------------------------


 

outstanding securities, a Change in Control shall be deemed to occur whether or
not such beneficial ownership was held in compliance with a binding Shareholder
Agreement;

 

(ii)  during any period of two consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction which would constitute a Change in Control pursuant to
clause (i), (iii) or (iv) of this Section 8(a)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two - thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

 

(iii)  the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 80% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person
acquires a percentage of the combined voting power of the Company’s then
outstanding securities which would constitute a Change in Control pursuant to
Section 8(a)(i).

 

(iv)  the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

(b)           Claim:  any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation whether conducted by the Company or
any other party, whether civil, criminal, administrative, or investigative.

 

(c)           Expenses:  include attorneys’ fees and all other costs, expenses
and obligations paid or incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in any Claim relating to any
Indemnifiable Event.

 

(d)           Indemnifiable Event:  any event or occurrence  related to the fact
that Director is or was a director, officer, employee, agent or fiduciary of the
Company, or is or was serving at the request of the Company as a director,
officer, employee, trustee, agent or

 

5

--------------------------------------------------------------------------------


 

fiduciary of another corporation, partnership, joint venture, employee benefit
plan, trust or other enterprise, or by reason of anything done or not done by
Director in any such capacity.

 

(e)           Reviewing Party:  any appropriate person or body consisting of a
member or members of the Company’s Board of Directors or any other person or
body appointed by the Board (including the special independent counsel referred
to in Section 2) who is not a party to the particular Claim for which Director
is seeking indemnification.

 

(f)            Voting Securities:  any securities of the Company which vote
generally in the election of directors.

 

9.             Amendments and Waiver.

 

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

10.           Subrogation.

 

In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Director, who
shall execute all papers required and shall do everything that may be necessary
to secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

 

11.           No Duplication of Payments.

 

The Company shall not be liable under this Agreement to make any payment in
connection with any claim made against Director to the extent Director has
otherwise actually received payment (under any insurance policy, By - Law or
otherwise) of the amounts otherwise indemnifiable hereunder.

 

12.           Binding Effect, Etc.

 

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, and personal and legal representatives. This Agreement
shall continue in effect regardless of whether Director continues to serve as a
director (or in one of the capacities enumerated in Section 8(d) hereof) of the
Company or of any other enterprise at the Company’s request.

 

6

--------------------------------------------------------------------------------


 

13.           Severability.

 

The provisions of this Agreement shall be severable in the event that any of the
provisions hereof (including any provision within a single section, paragraph or
sentence) are held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law.

 

14.           Governing Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed in such state without giving effect to the principles of conflicts of
laws.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

ECOLAB INC.

 

 

 

 

 

 

 

Director

 

By:

 

 

 

 

 

 

7

--------------------------------------------------------------------------------